Title: Remarks & Occurs. in August [1771]
From: Washington, George
To: 




August 1st. Began to Sow Wheat in the Neck with Wheat steep’d in Brine & allum.
 


3. Began to Sow Wheat at the Mill also steepd in Brine with Allum put thereto.
This day began to sow the Brined Wheat at Muddy hole. Before this the Wheat was not steepd in Brine at this place.
Note—The Brine was made by the direction’s in the Farmers guide, as the common method practiced by Farmers but our Wheat was steepd only 24 hours instead of 35 which he recommends.


   
   GW is steeping wheat in brine and alum in an attempt to prevent the fungus disease called rust. His “Farmers Guide” is The Farmer’s Compleat Guide, through All Articles of His Profession (London, 1760).



 


5th. Began to Sow Wheat at Doeg Run, Steepd in Brine.
 


8. Finished Sowing the River Side Cut in the Neck—also the Corn ground at the Mill opposite Mr. Manley’s.
 



10. Finish’d Sowing all the Corn Ground at the Mill & began to prepare the Fallowd Land there for Sowing.
Also Raised a House at the Mill for the Miller to live In.

	
   
   The miller’s house, a one-story wooden structure about 24 by 16 feet with a small separate kitchen, was conveniently located within 30 yards of the new mill (GW to Robert Lewis & Sons, 1 Feb. 1785, DLC:GW; Lawrence Lewis’s insurance policy, 7 April 1803, Vi).



 


13. Began to Sow Wheat at the Ferry Plantation in the Corner next the Ferry Road by the Pine Tree.
 


17. Finish’d Sowing Wheat in that Cut next the Gum spring at Muddy hole.  Bushls.
Also the Second Cut in the Neck that next the Crab tree Branch.
 


20. Con McCarty began to Work on the Chimney of the Millers Ho[use] in the Morning, and  Bond abt. 12 Oclock.


   
   McCarty was employed at GW’s mill until sometime in October, receiving £9 2s. 6d. for 36½ days of work (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 343). bond: probably the last name of a helper, but may be a reference to the practice of bonding brick or stone.



 


22. Finishd Sowing the Cut of Wheat at the Ferry in which they began.
The Ground now exceeding dry Corn firing very badly & every discouraging appearance of a scarcity of this Article that can be.
 


31. Finish’d Sowing the third Cut of Wheat in the Neck.
